Citation Nr: 1115176	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  09-19 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a bilateral leg disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to November 1955.  He received the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In that decision, the RO denied entitlement to service connection for a bilateral leg disability.

In November 2010, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In December 2010, the Board remanded this matter for further development.


FINDING OF FACT

The Veteran's current bilateral leg disability is not the result of an in-service disease or injury.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral leg disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in October 2006, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection for a bilateral leg disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the October 2006 letter complied with this requirement.  

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the October 2006 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained some of the Veteran's service treatment records and all of the identified post-service VA treatment records.  In addition, he was afforded a VA examination for a bilateral leg disability.

There is evidence that some of the Veteran's service treatment records may have been destroyed in a fire at the National Personnel Records Center (NPRC) in 1973.  Therefore, VA determined that any further efforts to obtain such records would be futile.  38 C.F.R. § 3.159(c)(2) (2010).
 
Destruction of service treatment records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

Where service treatment records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The service department has not suggested alternate sources of records, but VA did ask the Veteran for copies of any records in his possession and provided him with a Request for Information Needed to Reconstruct Medical Data form (NA Form 13055).  

The Veteran did not indicate that he had any service treatment records in his possession and has not reported that he was treated for any leg problems in service.  He returned a signed NA Form 13055 on which he reported that he could not remember any of the information requested on the form.  Therefore, VA has no further duty to assist in obtaining any available service treatment records.  

The Board remanded this case to afford the Veteran a VA examination as required by the VCAA.  The Veteran was afforded this examination in December 2010.  The examiner considered the Veteran's reports and the evidence contained in the claims folder.  The examiner provided an opinion that was supported by an adequate rationale.  The examination substantially complied with the Board's remand instructions and the requirements of the VCAA.  

There is no indication of additional outstanding records.  The Veteran reported in his notice of disagreement that a podiatrist at the Clarksburg, West Virginia VA Medical Center had told him verbally that his current disability could be related to in-service cold exposure.  Treatment records have been obtained from that facility, but do not include the podiatrist's reported comments.  VA has obtained records of all reported treatment.  Further efforts are unlikely to assist the Veteran in substantiating the claim.


Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A December 2010 VA examination report reveals that the Veteran has been diagnosed as having bilateral restless leg syndrome.  Thus, a current bilateral leg disability has been demonstrated.

The Veteran has reported that he was exposed to cold temperatures while serving in Korea and he contends that his current bilateral leg disability is related to that cold weather exposure.  There is evidence that the Veteran engaged in combat while in service.  In-service cold weather exposure, such as that described by the Veteran, could be consistent with the circumstances of his service.
Where a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships, of service. 38 U.S.C.A. § 1154(b).  

Section 1154(b) sets forth a three step sequential analysis that must be undertaken when a combat veteran seeks benefits under the method of proof provided by the statute.  First, it must be determined whether the veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  Second, it must be determined whether the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service."  Finally, if the first two requirements are met, VA shall accept the veteran's evidence as "sufficient proof of service connection," even if no official record of such incurrence exists.  In such a case, a factual presumption arises that the alleged injury or disease is service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); 38 C.F.R. § 3.304.  

Competent evidence of a current disability and of a nexus between service and a current disability is still required notwithstanding the provisions of 38 U.S.C.A. 
§ 1154(b).  Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).

As the Veteran's reports are consistent with the circumstances of his service, in-service cold weather exposure is conceded.  38 U.S.C.A. § 1154(b).  Thus, there is evidence of a current bilateral leg disability and in-service cold weather exposure.

As for the etiology of the Veteran's current bilateral leg disability, the weight of the evidence reflects that it is not related to service.  The December 2010 VA examination report indicates that the cold weather injury to the lower extremities occurred in December 1952.  He reported at the examination that he developed restless leg syndrome approximately 1 year following service, at which time he experienced bilateral leg cramping while at rest.  This would place the onset of the current symptoms approximately four years after the in-service injury.  Thus, he did not report a continuity of symptomatology since the in-service injury or since service.  He has also not reported a continuity of symptomatology elsewhere in the record.

There is no evidence of any complaints of or treatment for leg problems in the available service treatment records and the November 1955 separation examination was normal.  Furthermore, the Veteran has not reported that he experienced any leg symptoms in service.

VA treatment records actually suggest a more recent onset for the disability.  Although the earliest treatment records are dated in March 2004, the Veteran did not report restless leg symptoms until May of that year.  Although a detailed history was not reported, it was indicated that he had stopped walking in the mall, apparently as the result of the onset of these symptoms.  In June 2004, he reported the onset of left thigh and calf symptoms two weeks earlier and it was noted that these symptoms had not been present on examination earlier in June 2004.  

In any event, the Veteran has not reported a continuity of symptomatology and there is no other evidence of such continuity.

The first post-service clinical evidence of a bilateral leg disability is a May 2004 VA clinic note which reveals that the Veteran reported that he experienced restless legs at night.

The physician assistant who conducted the December 2010 VA examination opined that the Veteran's current bilateral leg disability was not caused by or a result of a disease or injury in service, including a cold weather injury.  He reasoned that while the Veteran reported a long history of restless leg syndrome, examination of the legs revealed no sign of vascular compromise and no signs of any leg injury, including due to cold weather exposure.  He reported some symptoms which were arthritic in nature and age related.

The December 2010 opinion is accompanied by a rationale which was based upon the Veteran's reports and a review of the claims file and is consistent with the evidence of record.  Therefore, the opinion is adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The Veteran has expressed his belief that the current bilateral leg disability is related to cold weather exposure in service.  However, as a lay person, he lacks the expertise to say that the bilateral leg disability was caused by cold weather exposure, as opposed to some other cause.  It would require medical expertise to evaluate the bilateral leg disability, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2010).

In his February 2008 notice of disagreement the Veteran reported that his podiatrist had opined that his "condition" could have been due to cold weather exposure.  The Veteran is competent to report what the podiatrist told him.  This opinion is (as was pointed out in the Board's remand) is equivocal and insufficient to establish a link between the current disability and the in-service cold injury.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).

There is no other evidence of a relationship between the Veteran's bilateral leg disability and service and neither the Veteran nor his representative has alluded to the existence of any such evidence.  The most probative evidence of record is against a link between the current disability and service.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is not applicable and the claim for service connection for a bilateral leg disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a bilateral leg disability is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


